DENY; and Opinion Filed November 19, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01302-CV

                              IN RE YANIKA DANIELS, Relator

                  Original Proceeding from the 303rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-05-012682

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
        In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate its November 21, 2016 modification order. To be entitled to mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown she is entitled to

the relief requested. Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
181302F.P05